DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 1 June 2022.  Amendments to claims 30-35, 39, 40, 44, 46, and 48-57 are acknowledged and have been carefully considered.  Claims 1-29 and 42 are cancelled.  Claims 30-41 and 43-57 are pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30-38, 40-48, and 50-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (20170169528) in view of Parupudi et al. (7,743,074) and Dersy (20170208131).

Claims 30, 40, and 50:	Kundu discloses a data processing system for providing user access to one or more devices, the system comprising processing means ([117, 118, 136-146, Figs 2, 4]) configured to: 
i. 	determine a location identifier for a user ([75 “Airline Remote Access System,” 76, 149 “Georeferencing distance information 605 indicates that the passenger is 900 meters from the gate,” 156 “Time To Gate (TTG) data 706, Time To Boarding (TTB) data 707 and Security Checkpoint Status (TSA) data 708 are generated using the location of the user's cell phone or smart device and computing the output using appropriate input variables,” 185 “User data includes user identification, user mobile device information e.g. IMSI, RUIM, user mobile device location by nearest beacon or beacon triangulation, user mobile device location by GPS,”])
ii. 	associate the location identifier with a user identifier for the user ([185]); and 
iii. 	communicate the location identifier and associated user identifier to an application ([183 “Central Control Node 1301, also known as Network Operation Center (NOC), system administrator, or operator, oversees, operates, administers, maintains, and updates the system 1300. Internal airport real time data feed 1302 external airline real time data fed 1303, government security real time data feed 1304, and third party real time data feed 1305 all communicate to the centralized data collection node,” 184, 185 “User data includes user identification, user mobile device information e.g. IMSI, RUIM, user mobile device location by nearest beacon or beacon triangulation, user mobile device location by GPS, user baggage information, user air travel information including airline]). 
Kundu does not explicitly disclose however Paupudi discloses:
iv.	wherein the location identifier defines a device location according to a hierarchical structure stored in a database (15:9-12 “accesses first and second hierarchical tree structures that are resident on a computer-readable media. In this example, the tree structures might be stored on the device or might be accessible via a network such as the Internet,”19:18-33 “information is then processed by the location service module 602 to determine a current device location. To do this, the service module 602 ascertains from the location information a particular node ID (EID and/or LUID) and a URL that is associated with the tree structure with which the node is associated,”), wherein each location identifier is associated with a predetermined location and a hierarchical tree is provided that defines a location relative to each predetermined location (10:17-43 “Seattle-Tacoma International Airport (SeaTac) will be included in the Master World, but references to individual airline business locations at SeaTac might be "leaves" on the tree that are tagged by the SeaTac Airport EID (see "Secondary World" section and the Table below),” 17:24-52 “mobile computing device that contains a Master World tree and a Secondary World tree for SeaTac International Airport. You are scheduled to depart on a plane for China from Concourse C. SeaTac International Airport has designed its Secondary World to have the following nodes: "Arrivals", "Departures", "Concourses", "Airlines", "Gates assigned to Airlines", and "Gate Location," Table 2).
Therefore it would be obvious for Kundu wherein the location identifier defines a device location according to a hierarchical structure stored in a database and wherein each location identifier is associated with a predetermined location and a hierarchical tree is provided that defines a location relative to each predetermined location as per the steps of Parupudi in order to more precisely determine and manage device locations in an airport to more precisely determine and provide services to precisely located mobile devices and associated passengers and more likely result in satisfied passengers.
	Kundu does not explicitly disclose however Dersy discloses:
wherein the one or more devices are communicatively coupled to a first communication channel and communicatively coupled to a second communication channel wherein the first communication channel is configured to communicate data defining a document to be processed ([44 “messages received from client application to the peripherals manager and/or from the peripherals manager to the client application,” 70 “peripheral devices 140 may also comprise non-standard peripheral devices such as those found in airports (boarding pass printers, bag tag printers, document printers,” 101 “fewer than all of the peripheral devices 140 or even just one particular peripheral device 140, for example a bag tag or boarding pass printer or a scanner, may be associated with the virtualization client,”]) and wherein the second communication channel is configured to communicate data defining device capabilities associated with the one or more devices ([20 “servers may be located at the same location, or may be located in different locations. The two servers may be connected via the internet or via a local area network,” 22 “system for virtualizing an application of an airport passenger control system, the system being located in a network outside of the airport and comprising a virtualization server and a peripherals manager….configured to store an association between the first and second communications channels to associate a peripheral device in communicative connection with the second client application with the first client application,” 26 “airport and terminal at which the computing device is located….key generated by the peripherals interface and/or the peripherals manager when communication between the peripherals manager and the second application is established,” 31, 72 “peripheral device server 170 is a device which manages, on the server side, the communication between peripheral devices 140 and the virtual session,” 88 “peripherals manager 175 matches the peripherals and virtualization IDs based on a set of rules,” 97]).
Therefore it would be obvious for Kundu wherein the one or more devices are communicatively coupled to a first communication channel and communicatively coupled to a second communication channel wherein the first communication channel is configured to communicate data defining a document to be processed and wherein the second communication channel is configured to communicate data defining device capabilities associated with the one or more devices as per the steps of Dersy in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes by remotely managing and operating the devices and peripherals of an airport location, thereby potentially increasing traveler satisfaction and use of travel services as well as operational efficiency.  See Dersy at least paras. [51] and [52] for disclosures related to advantages of the disclosed methods. 

Claim 31:	Kundu in view of Parupudi and Dersy discloses the system as for claim 30 above, and Kundu further discloses wherein the at least one processor is further configured to receive a user login event message associated with the user ([105 “Airline specific login,” 110]).  

Claim 32:	Kundu in view of Parupudi and Dersy discloses the system as for claim 30 above, and Kundu further discloses wherein the at least one processor is further configured to generate a user session identifier for the user wherein the user session identifier is associated with a user login event ([105, 109, 110, 132 “device type is assigned to the user profile during that access session and the MECV data drawn from the data repository 141 is filtered to provide the user with the data appropriate to their use/request,”]).  

Claim 33:	Kundu in view of Parupudi and Dersy discloses the system as for claim 30 above, and Kundu further discloses wherein the at least one processor is communicatively coupled to sending or receiving means for sending or receiving one or more messages or data ([117-131 Figs. 2, 3, 4]).  

Claim 34:	Kundu in view of Parupudi and Dersy discloses the system as for claim 30 above, and Kundu further discloses wherein the at least one processor is further configured to generate a login event message in response to receiving a user login message ([105, 110, 177 “user device log in and STEP 1002 is the authentication step for the user's device to access the system,”]).  

Claim 35:	Kundu in view of Parupudi and Dersy discloses the system as for claim 34 above, and Kundu further discloses wherein the at least one processor is further configured to send the user login event message to the application ([167 “Logplex automatically collates log entries from all the running dynos of the app,” 177 “user device log in…air travel information verification whereby the user and the user's device are checked against system DB records, e.g. records derived from airline feed 101, check-in feed 102, public safety feed 105, passenger screening feed,”]).  

Claim 36:	Kundu in view of Parupudi and Dersy discloses the system as for claim 30 above, and Kundu further discloses wherein the location identifier comprises an alpha-numeric string ([141, 169 “uses normal (human-readable) text to transmit data object consisting of attribute-value pairs,” 177 “integrates user-centric travel-related information into the graphic rendering being provided to the user device, while providing the network with updated user location or other information,” 180, Fig. 7]).  

Claim 37:	Kundu in view of Parupudi and Dersy discloses the system as for claim 30 above, and Kundu further discloses wherein the location identifier is machine readable and human readable ([82 “Baggage Control Feed is received from the Baggage Operation at the airport and includes baggage claim data, bag identification serial number or RFID code,” 140, 156 “input using RFID, QR code or bar code, or from input by the user,” 169, 176]).  

Claim 38:	Kundu in view of Parupudi and Dersy discloses the system as for claim 30 above, and Kundu further discloses wherein the location identifier defines a predetermined area associated with the one or more devices ([176, 177, 181]).  

Claim 41:	Kundu in view of Parupudi and Dersy discloses the method as for claim 40 above, and Kundu further discloses wherein the location identifier defines a location at any position within a predetermined area or region ([133 “using a unified database system with mapped, extracted, coded, and validated data, an SRD will be modified depending on which passengers are arriving near that display device, and which ones are departing near that display device. This level of customization and geolocation of users provides real-time updating of gate information, real-time baggage advice,” 148, 149 “Georeferencing distance information,” 185 “User data includes user identification, user mobile device information e.g. IMSI, RUIM, user mobile device location by nearest beacon or beacon triangulation, user mobile device location by GPS, user baggage information, user air travel information including airline, flight, time, origin, destination, user promotions e.g. mileage programs, user mobile device battery level, user profile information,” Fig. 6]).  

Claim 43:	Kundu in view of Parupudi and Dersy discloses the method as for claim 40 above, and Kundu further discloses wherein the location identifier defines each device location within a plurality of different regions and wherein at least some of the different regions define a sub region which is contained within one or more other regions and wherein each sub region defines a portion or part of the one or more of the different regions ([76, 78, 100 “precoded modules allow application-specific access to the database that contains the real-time data feeds from multiple airport systems that has been converted into the device-modified special purpose output data feed for distribution to airport displays and user equipment,”]).  

Claim 44:	Kundu in view of Parupudi and Dersy discloses the method as for claim 40 above, and Kundu further discloses receiving, via an application, a message comprising first data defining data to be processed by one of the devices in response to a request by the user and wherein the first data comprises the location identifier associated with the user or a further user ([110 “consumer can request the current status and settings for any comfort system at the remote location. The status and settings are then returned for the equipment at that location and those settings are displayed on one or more web pages for consumer viewing,” 132 “data drawn from the data repository 141 is filtered to provide the user with the data appropriate to their use/request,” 137, 156, 170 “Flightstats,” Fig. 7]).  

Claim 45:	Kundu in view of Parupudi and Dersy discloses the method as for claim 44 above, and Kundu further discloses wherein the first data further comprises a device label associated with the location identifier ([105 “Once registered, an airline can remotely access remote travel operations display system in multiple locations by connecting to web server,” 108 “communicate with a plurality of remote travel operations display systems at one or more locations via messaging gateway,” 109 “airline profile can include a username, access code, location information, system information, and information on the various remote travel operations display systems,” 114, 115]) and wherein the first data comprises the location identifier concatenated with the device label and wherein the first data is associated with a user session identifier ([114, 115, 118 “feeds include airline feed data 101, check-in feed data 102, baggage feed data 103, terminal specific feed data 104, public safety feed data 105, passenger screening feed data 106, weather feed data 107, television feed data 108, gate information feed data 109, vendor feed data 110, transportation feed data 111, air traffic control feed data 112, conveyance monitoring feed data 113, and other related data,” 132 “The device type is assigned to the user profile during that access session and the MECV data drawn from the data repository 141 is filtered to provide the user with the data appropriate to their use/request. Repository Data Filters include filtering according to a user access privilege/security level filter, a user type-of-data request filter,” 134 “passenger's Smart Phone is registered to the arriving airport system as the passenger deplanes and walks down the jetway. The passenger may have opted for a setting in their Smart Phone application that sends an automated text to family members notifying of their arrival. The airport system will register the arrival of the passenger and notify any connecting flights of their arrival by saving an update to the data repository,”]).  

Claim 46:	Kundu in view of Parupudi and Dersy discloses the method as for claim 40 above, and Kundu further discloses wherein a first data comprises data defining a document to be processed by one of the devices and wherein the first data comprises a location identifier associated with the user or a further user ([134, 137, 146 “Output from the inventive system is then delivered to external target devices with distribution according to the specific target destination device,” 147, 148, 156 “saved to a passenger profile stored within the system. Time To Gate (TTG) data 706, Time To Boarding (TTB) data 707 and Security Checkpoint Status (TSA) data 708 are generated using the location of the user's cell phone or smart device and computing the output using appropriate input variables. For example, TTG data 706 is calculated by dividing walking speed by pedestrian distance to the specific gate 719 according to measurable, known distances stored in the relational database,” 170, 177 “integrates user-centric travel-related information into the graphic rendering being provided to the user device, while providing the network with updated user location or other information. STEP 1001 is the user device log in and STEP 1002 is the authentication step for the user's device to access the system,”]).  

Claim 48:	Kundu in view of Parupudi and Dersy discloses the method as for claim 40 above, and Kundu further discloses generating, via an application, a further message for processing of at least some of the first data ([132 “data repository 141 in FIG. 2 provides the downstream output 150 data that is delivered to the downstream output devices,” 133, 134, 143, 148-150, Fig. 6]).  

Claim 51:	Kundu in view of Parupudi and Dersy discloses the non-transitory computer-readable medium as for claim 50 above, and Kundu further discloses wherein the first communication channel (124) is linked to or associated with the second communication channel using the location identifier ([6 “centrally located computer that distributes a stream of constantly updated data to a plurality of data distribution nodes for periodic download,” 39-44, 91, 143 “system identifiers,” 168]). 

Claim 52:	Kundu in view of Parupudi and Dersy discloses the non-transitory computer-readable medium as for claim 50 above, and Kundu does not explicitly disclose, however Dersy discloses wherein only data defining a document to be processed is communicated on the first communication channel ([44 “messages received from client application to the peripherals manager and/or from the peripherals manager to the client application,” 70 “peripheral devices 140 may also comprise non-standard peripheral devices such as those found in airports (boarding pass printers, bag tag printers, document printers,” 101 “fewer than all of the peripheral devices 140 or even just one particular peripheral device 140, for example a bag tag or boarding pass printer or a scanner, may be associated with the virtualization client,”]) and wherein only data defining device capabilities associated with the one or more devices is communicated on the second communication channel ([20 “servers may be located at the same location, or may be located in different locations. The two servers may be connected via the internet or via a local area network,” 22 “system for virtualizing an application of an airport passenger control system, the system being located in a network outside of the airport and comprising a virtualization server and a peripherals manager….configured to store an association between the first and second communications channels to associate a peripheral device in communicative connection with the second client application with the first client application,” 26 “airport and terminal at which the computing device is located….key generated by the peripherals interface and/or the peripherals manager when communication between the peripherals manager and the second application is established,” 31, 72 “peripheral device server 170 is a device which manages, on the server side, the communication between peripheral devices 140 and the virtual session,” 88 “peripherals manager 175 matches the peripherals and virtualization IDs based on a set of rules,” 97]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Dersy with respect to multiple communications channels which communicate between multiple airports and coordinate activities with respect to multiple devices in a given airport location, to disclose the communication of information with respect to documents and device parameters or capabilities encompassing first, second, third, and fourth communications channels including documents and device capabilities.
Therefore it would be obvious for Kundu wherein only data defining a document to be processed is communicated on the first communication channel and wherein only data defining device capabilities associated with the one or more devices is communicated on the second communication channel as per the steps of Dersy in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes by remotely managing and operating the devices and peripherals of an airport location, thereby potentially increasing traveler satisfaction and use of travel services as well as operational efficiency.  See Dersy at least paras. [51] and [52] for disclosures related to advantages of the disclosed methods. 

Claim 53:	Kundu in view of Parupudi and Dersy discloses the non-transitory computer-readable medium according to claim 50 above, and Kundu does not disclose, however Dersy discloses wherein the at least one computing device is communicatively coupled to a third communication channel and a fourth communication channel and wherein the third communication channel is linked to or associated with the fourth communication channel using the location identifier ([84 “peripherals client 130 sends 530 to the peripherals manager 175 a connection request including information identifying the peripherals client 130. The information identifying the peripherals client 130 is a peripherals ID and may include identification information, such as, user identification (UID), workstation name (WN), workstation IP address (WIP), the name of the airport and terminal from which the connection is being made,” 86 “peripherals manager 175 associates the peripherals communication channel with the virtualization communication channel. This association can, for example, be achieved via a mapping table associating the peripherals ID with the virtualization ID. Directional mapping tables of each data element may be used,” 87, 88, 91 “peripherals manager 175 then sends to the peripherals client 130 a confirmation 540 that the available peripheral devices 140 have been successfully registered. The peripherals manager 175 also sends 550 a list of available devices and the unique ID to the interface 160. The interface 160 directs the list of available devices 560 to the appropriate virtual session based on the association between the virtualization and peripherals IDs,”]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Dersy with respect to multiple communications channels which communicate between multiple airports and coordinate activities with respect to multiple devices in a given airport location, to disclose the communication of information with respect to documents and device parameters or capabilities encompassing first, second, third, and fourth communications channels including documents and device capabilities.
Therefore it would be obvious for Kundu wherein the at least one computing device is communicatively coupled to a third communication channel and a fourth communication channel and wherein the third communication channel is linked to or associated with the fourth communication channel using the location identifier as per the steps of Dersy in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes by remotely managing and operating the devices and peripherals of an airport location, thereby potentially increasing traveler satisfaction and use of travel services as well as operational efficiency.  See Dersy at least paras. [51] and [52] for disclosures related to advantages of the disclosed methods. 

Claim 54:	Kundu in view of Parupudi and Dersy discloses the non-transitory computer-readable medium according to claim 53 above, and Kundu does not disclose, however Dersy discloses wherein only data defining a document to be processed is communicated on the third communication channel and wherein only data defining device capabilities associated with the one or more devices is communicated on the fourth communication channel ([84 “peripherals client 130 sends 530 to the peripherals manager 175 a connection request including information identifying the peripherals client 130. The information identifying the peripherals client 130 is a peripherals ID and may include identification information, such as, user identification (UID), workstation name (WN), workstation IP address (WIP), the name of the airport and terminal from which the connection is being made,” 86 “peripherals manager 175 associates the peripherals communication channel with the virtualization communication channel. This association can, for example, be achieved via a mapping table associating the peripherals ID with the virtualization ID. Directional mapping tables of each data element may be used,” 87, 88, 91 “peripherals manager 175 then sends to the peripherals client 130 a confirmation 540 that the available peripheral devices 140 have been successfully registered. The peripherals manager 175 also sends 550 a list of available devices and the unique ID to the interface 160. The interface 160 directs the list of available devices 560 to the appropriate virtual session based on the association between the virtualization and peripherals IDs,”]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Dersy with respect to multiple communications channels which communicate between multiple airports and coordinate activities with respect to multiple devices in a given airport location, to disclose the communication of information with respect to documents and device parameters or capabilities encompassing first, second, third, and fourth communications channels including documents and device capabilities.
Therefore it would be obvious for Kundu wherein only data defining a document to be processed is communicated on the third communication channel and wherein only data defining device capabilities associated with the one or more devices is communicated on the fourth communication channel as per the steps of Dersy in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes by remotely managing and operating the devices and peripherals of an airport location, thereby potentially increasing traveler satisfaction and use of travel services as well as operational efficiency.  See Dersy at least paras. [51] and [52] for disclosures related to advantages of the disclosed methods. 

Claim 55:	Kundu in view of Parupudi and Dersy discloses the non-transitory computer-readable medium according to claim 53 above, and Kundu does not disclose, however Dersy discloses further comprising a field gateway module or application for uniquely identifying one of a plurality of the devices based on the location identifier and a device label associated with the device and wherein the location identifier and device label are provided within a concatenated field within a message ([12 “peripherals manager may be configured to receive messages from the application virtualized on the virtualization server and send them, according to the association, to the peripheral device and/or receive messages from the peripheral device and send them, according to the association, to the application virtualized on the virtualization server,” 13 “peripherals server is configured to establish the association by matching a first identifier identifying the first client device and a second identifier identifying the second client device,” 17 “first identifier may comprise one or more of the name of the computing device, the IP address of the computing device, the location of the computing device, the airport and terminal at which the computing device is located,”]).
Therefore it would be obvious for Kundu to implement a field gateway module or application for uniquely identifying one of a plurality of the devices based on the location identifier and a device label associated with the device and wherein the location identifier and device label are provided within a concatenated field within the message as per the steps of Dersy in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes by remotely managing and operating the devices and peripherals of an airport location, thereby potentially increasing traveler satisfaction and use of travel services as well as operational efficiency.  See Dersy at least paras. [51] and [52] for disclosures related to advantages of the disclosed methods. 

Claim 56:	Kundu in view of Parupudi and Dersy discloses the non-transitory computer-readable medium according to claim 50 above, and Kundu does not disclose, however Dersy discloses a module or application for uniquely determining which of the plurality of devices to send a message based on a unique device identifier associated with each device ([12 “peripherals manager may be configured to receive messages from the application virtualized on the virtualization server and send them, according to the association, to the peripheral device and/or receive messages from the peripheral device and send them, according to the association, to the application virtualized on the virtualization server,” 13 “peripherals server is configured to establish the association by matching a first identifier identifying the first client device and a second identifier identifying the second client device,” 17 “first identifier may comprise one or more of the name of the computing device, the IP address of the computing device, the location of the computing device, the airport and terminal at which the computing device is located,”]).
Therefore it would be obvious for Kundu to implement a module or application for uniquely determining which of the plurality of devices to send a message based on a unique device identifier associated with each device as per the steps of Dersy in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes by remotely managing and operating the devices and peripherals of an airport location, thereby potentially increasing traveler satisfaction and use of travel services as well as operational efficiency.  See Dersy at least paras. [51] and [52] for disclosures related to advantages of the disclosed methods.  

Claim 57:	Kundu in view of Parupudi and Dersy discloses the non-transitory computer-readable medium according to claim 50 above, and Kundu does not disclose, however Dersy discloses wherein the location identifier is associated with a transportation hub in particular an airport ([17 “first identifier may comprise one or more of the name of the computing device, the IP address of the computing device, the location of the computing device, the airport and terminal at which the computing device is located,”])
Therefore it would be obvious for Kundu wherein the location identifier is associated with a transportation hub in particular an airport as per the steps of Dersy in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes by remotely managing and operating the devices and peripherals of an airport location, thereby potentially increasing traveler satisfaction and use of travel services as well as operational efficiency.  See Dersy at least paras. [51] and [52] for disclosures related to advantages of the disclosed methods.  

Claims 39, 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (20170169528) in view of Parupudi et al. (7,743,074) and Dersy (20170208131) and in further view of Hurley et al. (20110231212).

	Claim 39:	Kundu in view of Parupudi and Dersy discloses the system as for claim 30 above, and Kundu does not explicitly disclose, however Hurley discloses one or more devices for the processing data or a document and wherein the document is a boarding pass or bag tag and wherein the one or more devices are further configured to print or read the data or document ([52 “boarding pass is generated. This may be a printed paper boarding pass or an electronic boarding pass. Baggage tags may also be printed to check in the baggage on the flight, 53, 54, 101, 102]).  
	Therefore it would be obvious for Kundu to implement one or more devices for the processing data or a document and wherein the document is a boarding pass or bag tag and wherein the one or more devices are further configured to print or read the data or document as per the steps of Hurley in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes, thereby potentially increasing traveler satisfaction and use of travel services.  See Hurley at least [178] for disclosures related to advantages of the disclosed methods. 

	Claim 47:	Kundu in view of Parupudi and Dersy discloses the method as for claim 40 above, and Kundu does not explicitly disclose, however Hurley discloses wherein a first data comprises data defining a boarding pass or a bag tag ([52 “boarding pass is generated. This may be a printed paper boarding pass or an electronic boarding pass. Baggage tags may also be printed to check in the baggage on the flight, 53, 54, 101, 102]).
	Therefore it would be obvious for Kundu wherein a first data comprises data defining a boarding pass or a bag tag as per the steps of Hurley in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes, thereby potentially increasing traveler satisfaction and use of travel services.  See Hurley at least [178] for disclosures related to advantages of the disclosed methods. 

	Claim 49:	Kundu in view of Parupudi and Dersy discloses the method as for claim 48 above, and Kundu does not explicitly disclose, however Hurley discloses wherein the further message comprises data for printing or processing a document such as a boarding pass or a bag tag ([52 “boarding pass is generated. This may be a printed paper boarding pass or an electronic boarding pass. Baggage tags may also be printed to check in the baggage on the flight,” 53, 54, 101, 102]) and wherein the data for printing a boarding pass or bag tag is encoded within the further message according to a portable document file format ([74 “transmit data comprising the reservation code to the remote computer system in an encrypted form as an image of the bar code,” 127, 204 “details of the airline and the reservation code are transmitted from the self-service kiosk 10 to the remote computer system (RCS) 68 in step 85. The kiosk also includes a code in the message representing the particular airport that the kiosk is located in,” 210 “prints any necessary boarding passes,” 213]) and further wherein the further message comprises data associated with a boarding pass or bag tag including data defining any one or more of a flight number ([213 “identification of the flight,”]), departure date ([214]), class, origin ([212]), destination ([212]), departure gate, seat number ([214]), passenger name ([214]), and seat number ([214]), unique bag identifier ([“bag tag number,”]), and intermediate stops between an origin and destination ([214 “connecting flights,”]) and wherein the message comprises defining a format associated with the boarding pass or bag tag ([52 “boarding pass is generated. This may be a printed paper boarding pass or an electronic boarding pass. Baggage tags may also be printed to check in the baggage on the flight,” 399 “generate a boarding pass by activating the printer to print a boarding pass as part of the check in procedure,”]).  
	Therefore it would be obvious for Kundu wherein the further message comprises data for printing or processing a document such as a boarding pass or a bag tag and wherein the data for printing a boarding pass or bag tag is encoded within the further message according to a portable document file format and further wherein the further message comprises data associated with a boarding pass or bag tag including data defining any one or more of a flight number, departure date, class, origin, destination, departure gate, seat number, passenger name, and seat number, unique bag identifier, and intermediate stops between an origin and destination and wherein the message comprises defining a format associated with the boarding pass or bag tag as per the steps of Hurley in order to more easily facilitate the accommodation and processing of passengers related to boarding and traveling on airplanes, thereby potentially increasing traveler satisfaction and use of travel services.  See Hurley at least [178] for disclosures related to advantages of the disclosed methods. 

Response to Arguments
	Applicants arguments and amendments, see Remarks/Amendments submitted 1 June 2022 with respect to the rejection of claims 30-41 and 43-57 have been carefully considered and are addressed below.

Claim Objections
	Applicants amendments to the claims with respect to the numerical references are recognized and therefore the objection is withdrawn.

Claim Interpretation
	Applicants’ amendments to the claims obviate the previous interpretation of the claims under 35 USC 112(f) and therefore the interpretation is no longer held, and is withdrawn.

Claim Rejections - 35 USC § 101, Storage Media
	Applicants amendments to claims 50-57 more clearly reciting the nature of the storage media as claimed in the invention result in the withdrawal of the rejection on the basis of the transitory nature of the previously claimed storage media, and therefore the rejection is withdrawn.

Claim Rejections – 35 USC § 101
	As a result of Applicant’s amendments incorporating elements drawn from Claims 52 and 54 as previously suggested by the Examiner into the independent claims the Examiner finds that while the invention continues to be interpreted as being directed to a judicial exception, the claims are further found to be directed to a practical application, and are therefore eligible under 35 USC 101.

Claim Rejections - 35 USC § 103/102
Applicant’s arguments and amendments, see Remarks/Amendments, filed 1 June 2022, with respect to the rejection(s) of claim(s) claims 30-41 and 43-57 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of previously cited to references Kundu, Hurley and Dersy and in view of newly cited to reference Parupudi.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Vadodaria (20170068551) for disclosures related to the provision of a number of travel related services to users including a wide range of information elements such as geographic and other related information.  See at least paras. [74]-[97]
See Sweeney et al. (20100273509) for disclosures related to the provision of location related services to passengers and airline service providers including the check-in of passengers.  See at least paras. [12]-[26]
See Hale et al. (20050065834) for disclosures related to the management of the flow and movements of passengers in an airport environment including the allocation of passengers into waiting lines.  See at least paras. [10]-[27]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682